In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-19-00315-CR
          No. 02-19-00316-CR
     ___________________________

        MOLLY BOOTS, Appellant

                    V.

          THE STATE OF TEXAS


On Appeal from Criminal District Court No. 3
           Tarrant County, Texas
   Trial Court Nos. 1557065D, 1508523D


  Before Bassel, Womack, and Wallach, JJ.
    Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

      Appellant Molly Boots, who has appointed counsel but filed a pro se notice of

appeal, attempts to appeal from the trial court’s “Order For Competency

Examination.”    We informed Boots by letter that it appeared that she was not

attempting to appeal from a final judgment or from an otherwise appealable order and

notified her that we would dismiss these appeals for want of jurisdiction unless she

showed grounds for continuing them. Boots has not responded.

      In a criminal case, we generally have jurisdiction only when the trial court has

signed a judgment of conviction. McKown v. State, 915 S.W.2d 160, 161 (Tex. App.—

Fort Worth 1996, no pet.). “We do not have jurisdiction to review interlocutory

orders unless that jurisdiction has been expressly granted to us by law.” Id. The order

about which Boots complains is not a final judgment of conviction or an appealable

interlocutory order. See, e.g., Morales v. State, 830 S.W.2d 139, 140 (Tex. Crim. App.

1992). Therefore, we dismiss these appeals for want of jurisdiction. See Tex. R. App.

P. 43.2(f); McKown, 915 S.W.2d at 161.

                                                     Per Curiam

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: October 17, 2019




                                          2